DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 10/29/2020. The applicant submits one Information Disclosure Statement dated 10/29/2020. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to two applications dating back to 11/17/2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and mathematical calculation without significantly more. The claims recite a method. This judicial exception is not integrated into a practical application because the independent claim has the following operations of data collection and data processing: receiving, generating, calculating, determining, modifying, and establishing. The claim clauses collect data and process operations for evaluating the acceleration of mobile device. The dependent claims further perform operations that evaluate and calculate the movement of the mobile device whilst in a turn. Therefore, the claims fail the first prong the of the 2019 Subject Matter Guidance. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to produce a result or use of the evaluation or calculation. The claims do not identify what the measurements are applied in a new or improved use. Thus, the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.
Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and mathematical calculation without significantly more. The claims recite a mobile device. This judicial exception is not integrated into a practical application because the independent claim has the following operations of data collection and data processing: receiving, generating, calculating, determining, modifying, and establishing. The claim clauses collect data and process operations for evaluating the acceleration of mobile device. The dependent claims further perform operations that evaluate and calculate the movement of the mobile device whilst in a turn. Therefore, the claims fail the first prong the of the 2019 Subject Matter Guidance. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to produce a result or use of the evaluation or calculation. The claims do not identify what the measurements are applied in a new or improved use. Thus, the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and mathematical calculation without significantly more. The claims recite a non-transitory computer-readable medium storing instructions. This judicial exception is not integrated into a practical application because the independent claim has the following operations of data collection and data processing: receiving, generating, calculating, determining, modifying, and establishing. The claim clauses collect data and process operations for evaluating the acceleration of mobile device. The dependent claims further perform operations that evaluate and calculate the movement of the mobile device whilst in a turn. Therefore, the claims fail the first prong the of the 2019 Subject Matter Guidance. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to produce a result or use of the evaluation or calculation. The claims do not identify what the measurements are applied in a new or improved use. Thus, the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. 10,952,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the inventive concept of calculating the movement of a mobile device based upon acceleration and other factors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,231,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the inventive concept of calculating the movement of a mobile device based upon acceleration and other factors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordova US 2015/0369836.
As per claim 1, A method comprising: 
receiving, from one or more sensors of a mobile device disposed in a vehicle during a drive, acceleration measurements and gyroscopic measurements; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors”)
generating, from the acceleration measurements and gyroscopic measurements, a gravity vector correlated with a first time; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors” and paragraph 0010 discloses, “determining a plurality of gravity vectors includes determining a first and second gravity vector over a time span, determining that a change between the first and second gravity vectors over the time span is above a threshold” and paragraph 0039)
calculating a yaw estimate for the vehicle, wherein the yaw estimate is determined in a direction around an axis aligned with the gravity vector; (Cordova paragraph 0085 discloses, “Cornering speeds and forces can be correlated to the track of the road, to assess the characteristics of the driving behavior (e.g., the driver making sharp turns on relatively straight roads, and/or other similar events).”)
determining, based on the yaw estimate for the vehicle and without using of location data, an estimate of an extent to which the vehicle is turning; (Cordova paragraph 0105 discloses, “Method 1410 continues with a gravity vector (g.sub.i) in the phone's reference frame being identified (1420). In some embodiments, gravity vector (g.sub.i) is determined by the approach described with reference to FIG. 2 above. Next, using q.sub.rel and g.sub.i, the angle turned by the mobile device around the gravity vector (g.sub.i) is estimated. This angle is the change in the yaw angle during that time duration (i.fwdarw.i+1). (1415)”)
modifying, in response to determining the estimate of the extent to which the vehicle is turning, the acceleration measurements; (Cordova paragraphs 0049 and 0050) and 
establishing, based on the modified acceleration measurements, an acceleration of the vehicle during a portion of the drive. (Cordova paragraph 0051 discloses, “Finally, the process noise covariance matrix is updated based on the current quaternion and the covariance matrix of measurement noise for the gyroscope (365). As discussed with FIG. 4 below, some embodiments analyze a series of determined gravity vectors, as generated by 345, and the method described above repeats from stage 320 until an end signal is received (370), using the updated values described above. It should be appreciated that, in some embodiments, method 300 is performed on previously collected movement measurement data (e.g., the accelerometer and gyroscope of the mobile device), and an end signal is received when the data has been processed. As would be appreciated by one having skill in the relevant art(s), given the description herein, method 300 can also be performed on movement measurement data as it is collected, and/or a combination of both approaches.”)
As per claim 2, The method of claim 1, wherein modifying the acceleration measurements includes removing a portion of the acceleration measurements that correspond to a time period in which the vehicle is turning. (Cordova paragraph 0045 discloses, “In some embodiments, when the applied threshold(s) are exceeded for a time point, the movement measurements associated with the time point are removed from the plurality of movement measurements (260), and an acceleration measurement for the vehicle is determined using the remaining movement measurements.”)
As per claim 3, The method of claim 1, wherein modifying the acceleration measurements is further based on determining that the estimate of the extent to which the vehicle is turning is greater than a threshold. (Cordova paragraph 0011 discloses, “In another embodiment, removing a movement measurement from the plurality of movement measurements includes removing a movement measurement associated with a time span where movement of the mobile device was above a threshold.”)
As per claim 4, The method of claim 1, wherein determining the estimate of the extent to which the vehicle is turning includes: calculating a time derivative of the yaw estimate. (Cordova paragraph 0032 discloses, “Some embodiments take the angle difference between the gravity vectors that are one second (or other predetermined period) apart in time. If the angle difference is above a certain threshold, a determination can be made that the orientation of the mobile device was changed during that time.”)
As per claim 5, The method of claim 1, further comprising: aligning a reference frame of the mobile device to a reference frame of the vehicle. (Cordova paragraph 0032 discloses, “In order to determine if the mobile device has been moved, determined gravity vectors can be used as a reference. Gravity always points towards the earth's center. When the mobile device is stationary, the direction of gravity vector remains unchanged relative to the position of the mobile device (i.e., in the “reference frame of the mobile device”). When the orientation of the mobile device is changed, relative to the reference frame of the mobile device, the gravity vector changes relative to the mobile device. Some embodiments take the angle difference between the gravity vectors that are one second (or other predetermined period) apart in time. If the angle difference is above a certain threshold, a determination can be made that the orientation of the mobile device was changed during that time.”)
As per claim 6, The method of claim 5, wherein aligning the reference frame of the mobile device to the reference frame of the vehicle is based on a non-linear Kalman filter and a quaternion that  that represents an alignment of the mobile device relative to the vehicle. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)
As per claim 7, The method of claim 1, wherein the gravity vector is generated using a Kalman filter. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)
As per claim 8, A mobile device comprising: 
one or more processors; (Cordova paragraph 0036 discloses, “These components are executed by processors (not shown) in conjunction with memory (not shown).” And Claim 7)
a non-transitory computer-readable medium storing instructions that when executed by the one or more processors, causes the one or processors to perform operations including: (Cordova claim 13)
receiving, from one or more sensors of the mobile device, acceleration measurements and gyroscopic measurements, wherein the mobile device is disposed in a vehicle during a drive; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors”)
generating, from the acceleration measurements and gyroscopic measurements, a gravity vector correlated with a first time; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors” and paragraph 0010 discloses, “determining a plurality of gravity vectors includes determining a first and second gravity vector over a time span, determining that a change between the first and second gravity vectors over the time span is above a threshold” and paragraph 0039)
calculating a yaw estimate for the vehicle, wherein the yaw estimate is determined in a direction around an axis aligned with the gravity vector; (Cordova paragraph 0085 discloses, “Cornering speeds and forces can be correlated to the track of the road, to assess the characteristics of the driving behavior (e.g., the driver making sharp turns on relatively straight roads, and/or other similar events).”)
determining, based on the yaw estimate for the vehicle and without using of location data, an estimate of an extent to which the vehicle is turning; (Cordova paragraph 0105 discloses, “Method 1410 continues with a gravity vector (g.sub.i) in the phone's reference frame being identified (1420). In some embodiments, gravity vector (g.sub.i) is determined by the approach described with reference to FIG. 2 above. Next, using q.sub.rel and g.sub.i, the angle turned by the mobile device around the gravity vector (g.sub.i) is estimated. This angle is the change in the yaw angle during that time duration (i.fwdarw.i+1). (1415)”) 
modifying, in response to determining the estimate of the extent to which the vehicle is turning, the acceleration measurements; (Cordova paragraphs 0049 and 0050) and 
establishing, based on the modified acceleration measurements, an acceleration of the vehicle during a portion of the drive. (Cordova paragraph 0051 discloses, “Finally, the process noise covariance matrix is updated based on the current quaternion and the covariance matrix of measurement noise for the gyroscope (365). As discussed with FIG. 4 below, some embodiments analyze a series of determined gravity vectors, as generated by 345, and the method described above repeats from stage 320 until an end signal is received (370), using the updated values described above. It should be appreciated that, in some embodiments, method 300 is performed on previously collected movement measurement data (e.g., the accelerometer and gyroscope of the mobile device), and an end signal is received when the data has been processed. As would be appreciated by one having skill in the relevant art(s), given the description herein, method 300 can also be performed on movement measurement data as it is collected, and/or a combination of both approaches.”)
As per claim 9, The mobile device of claim 8, wherein modifying the acceleration measurements includes removing a portion of the acceleration measurements that correspond to a time period in which the vehicle is turning. (Cordova paragraph 0045 discloses, “In some embodiments, when the applied threshold(s) are exceeded for a time point, the movement measurements associated with the time point are removed from the plurality of movement measurements (260), and an acceleration measurement for the vehicle is determined using the remaining movement measurements.”)
As per claim 10, The mobile device of claim 8, wherein modifying the acceleration measurements is further based on determining that the estimate of the extent to which the vehicle is turning is greater than a threshold. (Cordova paragraph 0011 discloses, “In another embodiment, removing a movement measurement from the plurality of movement measurements includes removing a movement measurement associated with a time span where movement of the mobile device was above a threshold.”)
As per claim 11, The mobile device of claim 8, wherein determining the estimate of the extent to which the vehicle is turning includes: 3 calculating a time derivative of the yaw estimate. (Cordova paragraph 0032 discloses, “Some embodiments take the angle difference between the gravity vectors that are one second (or other predetermined period) apart in time. If the angle difference is above a certain threshold, a determination can be made that the orientation of the mobile device was changed during that time.”)
As per claim 12, The mobile device of claim 8, further comprising:  aligning a reference frame of the mobile device to a reference frame of the vehicle. (Cordova paragraph 0032 discloses, “In order to determine if the mobile device has been moved, determined gravity vectors can be used as a reference. Gravity always points towards the earth's center. When the mobile device is stationary, the direction of gravity vector remains unchanged relative to the position of the mobile device (i.e., in the “reference frame of the mobile device”). When the orientation of the mobile device is changed, relative to the reference frame of the mobile device, the gravity vector changes relative to the mobile device. Some embodiments take the angle difference between the gravity vectors that are one second (or other predetermined period) apart in time. If the angle difference is above a certain threshold, a determination can be made that the orientation of the mobile device was changed during that time.”)
As per claim 13, The mobile device of claim 12, wherein aligning the reference frame of the mobile device to the reference frame of the vehicle is based on a non-linear Kalman filter and a quaternion that that represents an alignment of the mobile device relative to the vehicle. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)
As per claim 14, The mobile device of claim 8, wherein the gravity vector is generated using a Kalman filter. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)
As per claim 15, A non-transitory computer-readable medium storing instructions that when executed by one or more processors, causes the one or processors to perform operations including: 
receiving, from one or more sensors of a mobile device disposed in a vehicle during a drive, acceleration measurements and gyroscopic measurements; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors”)
generating, from the acceleration measurements and gyroscopic measurements, a gravity vector correlated with a first time; (Cordova paragraph 0008 discloses, “a mobile device is in a vehicle, the mobile device has a gyroscope, and movement measurements from the accelerometer are used to determine at least one of the plurality of gravity vectors” and paragraph 0010 discloses, “determining a plurality of gravity vectors includes determining a first and second gravity vector over a time span, determining that a change between the first and second gravity vectors over the time span is above a threshold” and paragraph 0039)
calculating a yaw estimate for the vehicle, wherein the yaw estimate is determined in a direction around an axis aligned with the gravity vector; (Cordova paragraph 0085 discloses, “Cornering speeds and forces can be correlated to the track of the road, to assess the characteristics of the driving behavior (e.g., the driver making sharp turns on relatively straight roads, and/or other similar events).”)
determining, based on the yaw estimate for the vehicle and without using of location data, an estimate of an extent to which the vehicle is turning; (Cordova paragraph 0105 discloses, “Method 1410 continues with a gravity vector (g.sub.i) in the phone's reference frame being identified (1420). In some embodiments, gravity vector (g.sub.i) is determined by the approach described with reference to FIG. 2 above. Next, using q.sub.rel and g.sub.i, the angle turned by the mobile device around the gravity vector (g.sub.i) is estimated. This angle is the change in the yaw angle during that time duration (i.fwdarw.i+1). (1415)”)
modifying in response to determining the estimate of the extent to which the vehicle is turning, the acceleration measurements; (Cordova paragraphs 0049 and 0050) and 
establishing, based on the modified acceleration measurements, an acceleration of the vehicle during a portion of the drive. (Cordova paragraph 0051 discloses, “Finally, the process noise covariance matrix is updated based on the current quaternion and the covariance matrix of measurement noise for the gyroscope (365). As discussed with FIG. 4 below, some embodiments analyze a series of determined gravity vectors, as generated by 345, and the method described above repeats from stage 320 until an end signal is received (370), using the updated values described above. It should be appreciated that, in some embodiments, method 300 is performed on previously collected movement measurement data (e.g., the accelerometer and gyroscope of the mobile device), and an end signal is received when the data has been processed. As would be appreciated by one having skill in the relevant art(s), given the description herein, method 300 can also be performed on movement measurement data as it is collected, and/or a combination of both approaches.”)
As per claim 16, The non-transitory computer-readable medium of claim 15, wherein modifying the acceleration measurements includes removing a portion of the acceleration measurements that correspond to a time period in which the vehicle is turning. (Cordova paragraph 0045 discloses, “In some embodiments, when the applied threshold(s) are exceeded for a time point, the movement measurements associated with the time point are removed from the plurality of movement measurements (260), and an acceleration measurement for the vehicle is determined using the remaining movement measurements.”)
As per claim 17, The non-transitory computer-readable medium of claim 15, wherein modifying the acceleration measurements is further based on determining that the estimate of the extent to 3 which the vehicle is turning is greater than a threshold. (Cordova paragraph 0011 discloses, “In another embodiment, removing a movement measurement from the plurality of movement measurements includes removing a movement measurement associated with a time span where movement of the mobile device was above a threshold.”)
As per claim 18, The non-transitory computer-readable medium of claim 15, wherein determining 2 the estimate of the extent to which the vehicle is turning includes: calculating a time derivative of the yaw estimate. (Cordova paragraph 0032 discloses, “Some embodiments take the angle difference between the gravity vectors that are one second (or other predetermined period) apart in time. If the angle difference is above a certain threshold, a determination can be made that the orientation of the mobile device was changed during that time.”)
As per claim 19, The non-transitory computer-readable medium of claim 15, further comprising: aligning a reference frame of the mobile device to a reference frame of the vehicle based on a non-linear Kalman filter and a quaternion that represents an alignment of the mobile device relative to the vehicle. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)
As per claim 20, The non-transitory computer-readable medium of claim 15, wherein the gravity  vector is generated using a Kalman filter. (Cordova paragraph 0047 discloses, “FIGS. 3A-3E are a simplified flowchart illustrating a method 300 of using a variation of an extended Kalman filter to determine a gravity vector for the mobile device using movement data from mobile device sensors. One having skill in the relevant art(s), given the description herein, will appreciate how to use other variations of a Kalman filter and/or other approaches to determine gravity vectors by embodiments described herein. FIG. 3A lists variables used in the method flowchart of FIGS. 3B-3E. It should be understood that other terms can be used for the variables discussed, and additional or fewer variables may be used by some embodiments.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666